Citation Nr: 1608238	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


REMAND

In August 2015, the Board remanded the case so that the Veteran could be scheduled for a hearing before a Veterans Law Judge at the RO.  He was scheduled for this hearing in November 2015; however, the record before the Board does not show that he was properly notified of the hearing.  Most recently, the Veteran contacted the RO in January 2016 and requested that he be rescheduled for the requested hearing.  

Since the RO schedules Board hearings at the RO, this case is REMANDED to the RO for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the advancement of his appeal on the Board's docket.

By this remand, the Board intimates no opinion as to any final outcome warranted.



	(CONTINUED ON NEXT PAGE)


The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




